DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 01/19/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Hall teaches an oil-water separator for offshore wind farm (Examiner’s note:  this limitation is merely the material worked upon) (see FIG. 3, separation assembly 10’) (see col. 1 lines 8-10 – “an oil and water separation assembly…”), wherein the separator comprises an oil storage compartment (see FIG. 3, container 12’), a water storage compartment (see FIG. 3, container 12’’) 
Ball teaches an oilfield treatment vessel (see Ball FIG. 1, vessel 10) for removing water from oil including multiple drains 49A, 49B and a water outlet 29 located at a bottom of the vessel (see Ball col. 5 lines 23-29 – “The solids and water are removed from the bottom 28 of the vessel 10 in the separation area 12 via a first water outlet 29 so that a constant oil-water interface level is maintained at an elevation that is below a weir 30…and serves to divide the separation area 12 of the vessel 10…”) (see Ball col. 6 lines 52-56 – “The vessel 10 is also provided with drains 49A and 49B located at the bottom 28 of the vessel 10 in the separation area 12…as a means of draining the contents of the vessel 10…”).
However, the combination does not specifically teach a top of the partition plate is provided with a vent hole for communicating the oil storage compartment and the water storage compartment, and the vent hole is a round hole, and a bottom of the partition plate is provided with a drainage hole for draining water from the oil storage compartment to the water storage compartment, as recited in amended, independent claim 1.
	Similar analysis applies to dependent claims 2-10 for being dependent on amended, independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773